UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6891


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODRICK LAMONT NICHOLSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:07-cr-00196-NCT-1; 1:10-
cv-00445-NCT-JEP)


Submitted: December 22, 2017                                      Decided: January 19, 2018


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodrick Lamont Nicholson, Appellant Pro Se. Robert Albert Jamison Lang, Assistant
United States Attorney, Winston-Salem, North Carolina; Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodrick Lamont Nicholson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion. * The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Nicholson has not

made the requisite showing. Accordingly, we deny Nicholson’s motion for a certificate

of appealability and dismiss the appeal. We dispense with oral argument because the




       *
         We have reviewed Nicholson’s informal brief raising ineffective assistance
claims related to his status as a career offender under United States v. Davis, 720 F.3d
215, 219 (4th Cir. 2013).




                                             2
facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED




                                            3